Stephens, J.
This being a suit upon a note, where the defendant pleaded payment and by an amendment to the plea prayed for the cancellation of the note and also of a deed to secure the indebtedness represented by the note which he had executed to the plaintiff, and the jury found for the defendant and a judgment was rendered decreeing a cancellation of the deed to secure debt and the note, the case was a proceeding in equity, and, as provided in the constitution of this State as amended by an amendment ratified in 1916, the Supreme Court, and not the Court of Appeals, has jurisdiction to entertain a bill of exceptions to a judgment overruling a motion for a new trial filed by the plaintiff. The motion of the defendant in error to transfer this case to the Supreme Court is hereby sustained.

So ordered.


Jenkins, P. J., and Button, J., concur.